Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-22 are pending.
Claim Objections
Claims 1-22 are objected to because of the following informalities:  Examiner notes that the claims are not entirely drafted in accordance to US practice. Appropriate correction is required.
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 (including claims dependent thereon and claims that relate back to the independent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-22 and claims dependent thereon are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for pharmaceutically acceptable salts, does not reasonably provide enablement for making any hydrates.  The specification does not enable any person skilled in the art to which it pertains, or make the invention commensurate in scope with these claims. 
The claims are drawn to hydrates.  But the numerous examples presented all failed to produce a hydrates.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190, “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However…there is no evidence that such compounds exist…the examples of the '881 patent [U.S. Patent # 4,062,881] to not produce the postulated compounds…there is…no evidence that such compounds even exist.”  The same circumstance appears to be true here: there is no evidence that hydrates of these compounds actually exist; if they did, they would have formed. 
Additionally, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, and thus use the invention commensurate in scope with these claims.  Hydrates are non-enabled since generally not all solvents can form hydrates with all compounds.  There is no process enabling such a scope in the specification.  Note Vippagunta provided herein who flatly states on p. 18, section 3.4 the following: “Predicting the formation of solvates or hydrates of a compound…Is complex and difficult.”  Applicants’ own specification confirms this despite numerous examples presented, none of the final products were obtained as hydrates. The skill in the art of hydrate preparation is quite high.  Hence, applicants must show that hydrates of the compounds can be made, or limit the claims accordingly. 
Claims 1-12 (including claims dependent thereon) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.   The claims are directed to a compound C comprising the claimed compounds.  The claims are rejected for lack of enablement because there is an insufficient teaching of how to use the claimed compositions as claimed.  A compound comprising a pharmaceutically acceptable salt specify that at least some therapeutic benefit arise from some property of the composition.  Intended use claims do not have patentability weight.  A pill, for example is a pill no matter what it is used for, and thus, intended use are not consider patentable.  Therefore, Applicant has not taught how to use the compounds of the invention to therapeutic effect for any condition. Examiner suggests amending the to a compound or composition claims (without its intended use) or method claims.
Claims 13-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “treating”, does not reasonably provide enablement for “preventing” or “prophylactic”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Applicant is entitled to treatment or treating, not “prevention” or “preventing”.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating and preventing diabetic eye disease and diabetic macular edema by administering to a patient in need of such treatment a therapeutically effective amount of the compound claim.  Applicant failed to exactly defined how to prevent these diseases.  Additionally, it is clear that Applicant has not limited his definition of prevention to one particular disease.  Thus, the claims are extremely broad.
The nature of the invention
Currently, there are no known agents with the therapeutic efficacy to prevent and treat diabetic eye disease and diabetic macular edema inclusively.  The art does not 
The level of predictability in the art
Since the art does not disclose any therapeutic preventative agents, the skilled artisan would not predict, in the absence of proof to the contrary, that the active agent(s) instantly claimed are efficacious in preventing the conditions as broadly claimed.  The assertion of a broad application, as set forth in the instant method claims, necessarily requires evidence to support Applicant’s asserted methods.  The Examiner notes there are no known agents recognized as preventative agents, and one of skill in this art could not predict, from the evidence of record, that the active agents asserted to be useful in the instantly claimed method, can indeed prevent and treat diabetic eye disease and diabetic macular edema.
The amount of direction provided by the inventor
	The Examiner notes, there is not seen sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to same in the prior art to provide the skilled artisan with sufficient guidance to practice the instant preventative method.  Prevention is seen to encompass administering the active agent to a subject in need, and noting the fact that symptoms of conditions such as and 
The existence of working examples
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of prevention.  There is not seen sufficient working examples or data from references of the prior art providing a nexus between that which applicant asserts as proof of a method for preventing and treating diabetic eye disease and diabetic macular edema from the data and evidence currently provided on the record to support methods drawn to preventing any condition.
The level of one of ordinary skill
	The ordinary skill artisan would not be able to practice the claimed invention of preventing and treating diabetic eye disease and diabetic macular edema with the current disclosure.
The quantity of experimentation
	A great deal of experimentation is required.  In lieu of the fact that no animal models exists which can reasonably suggest successful prevention of and treating diabetic eye disease and diabetic macular edema, it may be necessary for an ordinary skilled artisan to have clinical data in order to practice the claimed invention.  
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the prevention and treatment diabetic eye disease and diabetic macular edema.
Conclusion
	Claims 1-22 are pending.  Claims 1-22 are rejected.  No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624